Citation Nr: 0110182	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-02 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to payment or reimbursement to the appellant in 
excess of $610.73 from accrued benefits.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from January 1930 to January 
1934 and from March 1937 to June 1937.  The veteran died in 
May 1998.  The appellant is a sibling of the veteran. 

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1998 and July 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  An August 1998 rating 
decision denied entitlement to payment of accrued 
compensation benefits to the appellant on the basis that 
there was no accrued amount payable.  By an October 1998 
statement, the appellant disagreed with that determination, 
and asserted that specific expenses of the veteran's last 
illness should be paid to her and that moneys were owed to 
the veteran's estate.  In January 2000, after the RO issued a 
January 2000 statement of the case (SOC), the appellant 
submitted a timely substantive appeal as to the accrued 
benefits issue, and again contended that a benefits payment 
sent to the veteran after his death should be paid to the 
veteran's estate.  A July 2000 decision awarded payment of 
accrued benefits in the amount of $610.73 to the appellant.  
As this is not the full amount of accrued benefits, the 
appeal remains before the Board for appellate consideration.  
AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The appellant has sought adjudication of the appropriate 
disposition of a check issued and mailed to the veteran a few 
days after his death.  In particular, the appellant has 
contended that the benefits mailed to the veteran should go 
to his estate.  As the RO has not been provided any evidence 
establishing who would be a proper party to raise such a 
claim on behalf of the estate, the RO has not yet adjudicated 
this claim.  However, it appears to the Board that the 
appellant should be provided with more complete information 
regarding the method by which the veteran's estate may bring 
the claim, and should be advised of the provisions of 
38 U.S.C.A. § 5122 and 38 C.F.R. § 3.1003, which provide that 
such claim by the veteran's estate may be made without any 
time limitation.  The appellant's contention that the 
veteran's estate is entitled to additional payment is 
REFERRED to the RO for followup.

Prior to his death, the veteran, through the appellant, 
submitted a claim of entitlement to special monthly 
compensation based on the need for aid and attendance.  By a 
rating decision issued in April 2000, that claim was denied.  
There is no evidence associated with the claims file before 
the Board which suggests that the appellant has disagreed 
with or appealed that determination, for accrued benefits 
purposes, although the time period in which a timely 
substantive appeal may be submitted is not yet expired.  No 
issue regarding the claim for aid and attendance, including 
for accrued benefits purposes, is before the Board at this 
time.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained.  

2.  The veteran, who died in May 1998, did not have dependent 
parents, a spouse, or children.

3.  The appellant submitted evidence that she paid expenses 
of $610.73 for the veteran's last illness and burial.


CONCLUSION OF LAW

The appellant has not met the criteria for reimbursement or 
payment of more than $610.73 from accrued benefits.  38 
U.S.C.A. § 5121 (West 1991 & Supp. 2000); 38 C.F.R. § 3.1000 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The background of this claim and the essential facts are not 
in dispute.  The veteran manifested schizophrenia while in 
active service in 1937, and was awarded service-connected 
disability compensation for a psychiatric disability.  A 100 
percent evaluation was awarded in 1956, and remained in 
effect thereafter, unchanged.  The veteran's VA disability 
compensation award had, however, been discontinued because 
the veteran was incompetent and had an estate valued in 
excess of $1,500.  Payment of benefits had not resumed, 
apparently because the veteran was being provided with VA 
care, by contract, until his transfer from the VA contract 
facility to a private nursing home in mid-March 1998.  

By a claim submitted in early April 1998, the appellant, the 
veteran's sister, and also his custodian for VA purposes, 
requested that the veteran's disability compensation benefits 
be reinstated.  However, before VA took action on this 
request for reinstatement of the disability benefits, the 
veteran died in late May 1998.  The RO issued a payment of 
$4,779.06 to the veteran's direct deposit account, being 
managed by the appellant, in early June 1998, a few days 
after his death.  That payment reflected reinstatement of the 
veteran's disability compensation and payment of those 
benefits for March, April, and May 1998.  VA reclaimed that 
payment when the RO learned in mid-June 1998 that the veteran 
was deceased, and canceled the check.  The appellant's 
contention that additional consideration of the disposition 
of the accrued benefits represented by this check has been, 
as noted in the Introduction above, referred to the RO.

In July 1998, the appellant submitted a list of expenses the 
veteran had incurred during March, April, and May 1998.  
However, it appeared from the claim submitted by the 
appellant in July 1998 that the amount in the veteran's 
estate was sufficient to cover the incurred expenses, and 
that the appellant had forwarded medical expenses to VA for 
payment.  In an August 1998 administrative decision, the RO 
disallowed the appellant's claim for payment of the accrued 
benefits on the basis that no amount of accrued benefits was 
payable.  The appellant timely disagreed with that 
determination.  She also requested assistance from her 
congressional representatives.  In November 1998, the 
appellant was provided with information about how to submit a 
claim for payment or reimbursement from the veteran's accrued 
benefits of her expenses for his last illness and burial.  

In January 2000, a statement of the case was issued.  As part 
of a timely substantive appeal submitted later that same 
month, the appellant submitted evidence that she personally 
paid expenses of $610.73 for the veteran's last illness or 
burial.  By a rating decision and supplemental statement of 
the case issued in April 2000, the appellant was awarded 
payment of $610.73 in accrued benefits for the expenses that 
she had paid for the veteran's last illness.  

A survivor of a veteran who has established entitlement to 
payment of benefits administered through VA may seek payment 
of those benefits which were "due and unpaid" at the time of 
the veteran's death.  38 U.S.C.A. § 5121(a); see Zevalkink v. 
Brown, 102 F.3d 1236, 1244 (Fed. Cir. 1996).  Certain 
individuals may be paid periodic monetary benefits due and 
unpaid, for a period not to exceed two years, to which a 
claimant was entitled at the time of his or her death, based 
on awards already issued or based on evidence in the file at 
the time of his or her death.  38 U.S.C.A. § 5121(a); 38 
C.F.R. § 3.1000.  Such a claim is no longer a claim for 
disability compensation but rather is a claim for accrued 
benefits.  A claim for accrued benefits must be filed within 
the year after the veteran's death.  38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.  The evidence establishes that the appellant 
in this case submitted a timely claim for accrued benefits. 

Accrued benefits are distributed in an order of precedence 
specified by statute.  Upon the veteran's death, such 
benefits are paid to the first living person listed: 1) the 
veteran's spouse; 2) his children in equal shares; 3) his 
dependent parents; 4) the person who bore the expense of his 
last sickness and burial (to the extent of expenditure for 
same).  In this case, the veteran, who was past 80 at the 
time of his death, had never married, had no known children, 
and his parents were deceased.  Therefore, the accrued 
benefits which may be paid by VA are limited to reimbursement 
of expenses of the veteran's last illness and burial.  The 
individual who paid expenses of the veteran's last illness 
and burial may be reimbursed for those expenses from the 
veteran's accrued benefits, but the accrued benefits paid may 
not exceed the individual's actual expenses.

In this case, the appellant has not indicated that the RO's 
computation of the expenses she paid was inaccurate.  The 
appellant's submissions clearly establish that most of the 
expenses of the veteran's last illness and burial were, in 
fact, paid from his custodial account, or were paid directly 
by VA.  The appellant provided documentation that she paid 
expenses of $610.73, and that all other expenses, including 
the expenses for the veteran's care in March, April and May 
1998 were paid from the account in which the veteran's funds 
were held in trust, supervised by the appellant.  

The criteria for payment to the appellant of accrued benefits 
in excess of $610.73 have not been met.  The preponderance of 
the evidence is against the appellant's claim for any amount 
in excess of $610.73, and the provisions of 38 U.S.C.A. 
§ 5107(b) are not applicable to warrant a more favorable 
result, as the evidence is not in equipoise.



ORDER

The claim for payment or reimbursement to the appellant in 
excess of $610.73 is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

